 

Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 22, 2017
(the “Effective Date”), is entered into by and among Victory FC, Inc., a
Nebraska corporation (“Seller”), Ryan Stoddard, an individual and resident of
the State of Nebraska (the “Primary Shareholder”), Daniel White, an individual
and resident of the State of Nebraska (the “Minority Shareholder”), and Alliance
MMA, Inc., a Delaware corporation (“Buyer”). The Primary Shareholder and the
Minority Shareholder are each sometimes referred to herein a “Shareholder” and,
together, as the “Shareholders”).

 

WHEREAS, Seller is engaged in promoting and conducting mixed martial arts events
at various venues under the name “Victory Fighting Championship” and other trade
names; and

 

WHEREAS, the Primary Shareholder owns 70% of the issued and outstanding voting
equity of Seller and the Minority Shareholder owns 30% of such voting equity;
and

 

WHEREAS, the Shareholders and Seller wish to provide for the sale to Buyer of
all of the assets and property rights now owned by Seller that are used or
usable in the Business, on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions herein contained, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

Article I

DEFINITIONS

 

1.1          Definitions. Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in Annex I hereto.

 

Article II

PURCHASE AND SALE

 

2.1          Agreements to Purchase and Sell. Subject to the terms and
conditions contained herein, at the Closing, Seller shall sell, transfer,
convey, assign and deliver to Buyer, and Buyer shall purchase and accept from
Seller, free and clear from all Encumbrances (except Permitted Encumbrances),
all of Seller’s right, title and interest in and to all of the properties,
assets, and other rights of every kind and nature, whether tangible or
intangible, real or personal, owned, leased, licensed or otherwise held by
Seller as of the Closing, in each case to the extent primarily relating to or
used in the Business regardless of where such assets are located (collectively,
the “Purchased Assets”), including but not limited to the following:

 

 

 

 

(a)all cash and all accounts receivable, prepaid expenses, notes and notes
receivable and other receivables (whether or not billed) relating to the
Business (collectively, the “Accounts Receivable”);

 

(b)all lighting, trusses, machinery, tools, spare parts, vehicles, furniture,
fixtures, fighter cages and other equipment and other tangible personal property
(excluding Inventory) used in operating the Business (collectively, the
“Equipment”), including such Equipment identified on Schedule 2.1(b), and all
transferrable warranties and guarantees, if any, express or implied, existing
for the benefit of Seller in connection with the Equipment;

 

(c)all contracts and agreements to which Seller is a party including, without
limitation, leases, licenses, sponsorship agreements, Fighter Agreements and any
other agreements with fighters and managers, employment agreements,
non-competition and non-solicitation agreements, agreements with event venues,
open quotations and bids from or to Seller’s venues, suppliers, customers or
potential customers, and other agreements, whether oral or written, relating to
or used in the Business, including those identified on Schedule 2.1(c)
(collectively, the “Assumed Contracts”);

 

(d)all rights under the all leases and subleases of real property relating to or
used in the Business and listed on Schedule 2.1(d) (“Real Estate Leases”);

 

(e)all deposits, prepayments and prepaid expenses or other similar current
assets used in the Business;

 

(f)all transferable approvals, authorizations, certifications, consents,
variances, permissions, licenses and Permits to or from, or filings, notices or
recordings to or with, any Governmental Authority used in the Business;

 

(g)all inventory, including all raw materials, work-in-process, finished goods,
packaging materials, office supplies, maintenance supplies, spare parts and
similar items used or intended for use in connection with the Business
(“Inventory”);

 

(h)all leasehold improvements constructed by Seller or provided by landlords for
Seller, subject to the rights and obligations under the Real Estate Leases;

 

(i)all sales and marketing information, including all customer records and sales
history with respect to customers (including invoices), sales and marketing
records, price lists, documents, correspondence, studies, reports, and all other
books, ledgers, files, and records of every kind, tangible data, customer lists
(including appropriate contact information), vendor and supplier lists, service
provider lists, promotional literature and advertising materials, catalogs, data
books and records, of the Seller, relating to the Business;

 

(j)all Intellectual Property Rights related to the Business, including the
goodwill of the business related thereto (collectively, the “Transferred
Intellectual Property”);

 

 2 

 

 

(k)all records, reports and information files of Seller relating to the Business
(including business development and development history files);

 

(l)all claims, warranties, guarantees, refunds, causes of action, defenses,
counterclaims, rights of recovery, rights of set-off and rights of recoupment of
every kind and nature (including rights to insurance proceeds) related to the
Business, received after the Closing Date with respect to damage,
non-conformance of or loss to the Purchased Assets, except for any of the
foregoing to the extent they arise under the Excluded Assets;

 

(m)to the extent transferable, all telephone and facsimile numbers and Internet
domain addresses, in each case related to the Purchased Assets, including,
without limitation, those described on Schedule 2.1(m);

 

(n)all other assets used in connection with the Business and not excluded
pursuant to Section 2.2.

 

2.2          Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, Seller shall not sell, transfer or assign, and Buyer shall not
purchase or otherwise acquire, the following assets of Seller (collectively, the
“Excluded Assets”):

 

(a)all corporate minute books, stock records and Tax returns (including all work
papers relating to such Tax returns) of Seller and such other similar corporate
books and records of Seller as may exist on the Closing Date;

 

(b)all claims and rights to refunds of Taxes paid by or on behalf of Seller; and

 

(c)all licenses and approvals of any Governmental Authority related to the
Business that are personal to Seller and non-transferrable.

 

2.3          Liabilities of Seller; Assumed Liabilities. Buyer is not assuming
and shall not be held responsible for, nor shall be required to assume or be
obligated to pay, discharge or perform, any debts, taxes, adverse claims,
obligations or liabilities of Seller of any kind or nature or at any time
existing or asserted, whether fixed, contingent or otherwise, whether in
connection with the Purchased Assets, the Business or otherwise and whether
arising before or after the consummation of the transactions contemplated by
this Agreement, or bear any cost or charge with respect thereto, including
without limitation, any accounts or notes payable, Taxes, warranty or personal
injury claims accrued prior to the Closing, commissions, union contracts,
unemployment contracts, profit sharing, retirement, pension, bonus,
hospitalization, vacation or other employee benefits or any employment or
old-age benefits relating to the employees of Seller. Notwithstanding the
foregoing, on the Closing Date, Buyer shall assume and agrees to timely pay,
perform and discharge the following Liabilities of Seller (collectively referred
to as the “Assumed Liabilities”):

 

 3 

 

 

(a)all Liabilities and all obligations arising after the Closing Date under the
Assumed Contracts, other than any Liability arising out of or relating to a
breach of any Assigned Contract that occurred prior to the Closing Date;

 

(b)all Liabilities or other claims related to the Business, that arise from acts
performed by Buyer after the Closing Date or that arise from ownership and
operation of the Purchased Assets and Business after the Closing Date; and

 

(c)the trade payables described on Schedule 2.3(c), the amount of which shall
not exceed $100,000.

 

For purposes of this Agreement, “Liability” means any debt, obligation, duty or
liability of any nature (including unknown, undisclosed, unmatured, unaccrued,
unasserted, contingent, indirect, conditional, implied, vicarious, derivative,
joint, several or secondary liability), regardless of whether such debt,
obligation, duty or liability would be required to be disclosed on a balance
sheet prepared in accordance with U.S. GAAP and regardless of whether such debt,
obligation, duty or liability is immediately due and payable.

 

2.4          Procedures for Purchased Assets not Transferable. If any property
or other rights included in the Purchased Assets are not assignable or
transferable either by virtue of the provisions thereof or under applicable Law
without the consent of some third party or parties, Seller shall use its
commercially reasonable efforts to obtain such consents after the execution of
this Agreement, but prior to the Closing, and Buyer shall use its commercially
reasonable efforts to assist in that endeavor. If any such consent cannot be
obtained prior to the Closing and the Closing occurs, this Agreement, the Other
Agreements and the related instruments of transfer shall not constitute an
assignment or transfer of the Purchased Asset regarding which such consent was
not obtained and Buyer shall not assume Seller’s obligations with respect to
such Purchased Asset, but Seller shall use its commercially reasonable efforts
to obtain such consent as soon as reasonably possible after the Closing or
otherwise obtain for Buyer the practical benefit of such property or rights and
Buyer shall use its commercially reasonable efforts to assist in that endeavor.
For purposes of this Section 2.4 only and not for the purposes of the rest of
this Agreement, commercially reasonable efforts shall not include any
requirement of either party to expend money, commence any litigation or offer or
grant any accommodation (financial or otherwise) to any third party.

 

Article III

PURCHASE PRICE

 

3.1          Purchase Price. The purchase price (“Purchase Price”) for the
Purchased Assets shall be Five Hundred Thirty Thousand dollars ($530,000),
subject to any Make-Good adjustment that may apply pursuant to Section 3.2. At
the Closing, One Hundred Eighty Thousand dollars ($180,000) of the Purchase
Price shall be paid in cash, and Three Hundred Fifty Thousand dollars ($350,000)
shall be paid in Common Stock (the “Purchase Price Shares”). The Purchase Price
Shares will be valued at the Share Price on the Closing Date. Seller represents
and warrants to Buyer that Seller will distribute the Purchase Price Shares to
the Shareholders as follows: (i) the Primary Shareholder will receive $245,000
in Purchase Price Shares (the “Primary Shareholder Shares”) and (ii) the
Minority Shareholder will receive $105,000 in Purchase Price Shares (the
“Minority Shareholder Shares”), in each case valued at the Share Price on the
Closing Date, and subject to adjustment pursuant to Section 3.2 below.

 

 4 

 

 

3.2          Make-Good Adjustment; Indemnity Escrow.

 

(a)At the Closing, Buyer shall deposit into escrow a number of Primary
Shareholder Shares equal to (A) $159,000 divided by (B) the Share Price as of
the Closing Date (the “Escrow Shares”). In the event that Gross Profit
attributable to the Business during the twelve (12) month period following the
Closing, and included in earnings before income taxes in Buyer’s periodic
reports filed with the Commission for the relevant periods (prorated for partial
periods), is less than One Hundred Forty Thousand dollars ($140,000) (the
“Target Gross Profit Threshold”), the Escrow Shares shall be returned to Buyer
and cancelled. As used in this Agreement and the Other Agreements, “Gross
Profit” means total revenue minus the cost of revenue as determined by US GAAP,
consistently applied. For purposes of clarification, the Primary Shareholder’s
compensation as an employee of Buyer shall be included in cost of revenue for
purposes of determining Gross Profit.

 

(b)Buyer will calculate the Target Gross Profit Threshold and submit such
calculations to Seller at least thirty (30) days prior to the date on which
Buyer files with the Commission its first periodic report covering the twelve
(12) month period following the Closing. Absent manifest error, Buyer’s
calculation of the Target Gross Profit Threshold shall be binding on Seller.

 

(c)In the event that the Escrow Shares are cancelled pursuant to this Section
3.2, such cancellation shall be deemed an adjustment to the Purchase Price. In
the event that the Target Gross Profit Threshold is reached, the Escrow Shares
will be released from escrow and delivered to Seller within ten (10) days of the
date on which Buyer submits the calculations therefor to Seller pursuant to
Section 3.2(b).

 

(d)At the Closing, Buyer shall deposit into an escrow account (the “Indemnity
Escrow Account”) (i) $86,000 of the Primary Shareholder Shares and (ii) $105,000
of the Minority Shareholder Shares, in each case valued at the Share Price,
calculated as set forth in the definition thereof for purposes of the Closing.
The shares held in such escrow account will be used (i) to satisfy the
respective indemnification obligations of the Shareholders under Article X and
(ii) to reimburse Buyer for any amounts shown on Schedule 5.19 hereof which are
not collected within thirty (30) days of the date on which the last such payment
shown on such schedule is due (the date on which such payment is due, the “Final
Payment Date”). The satisfaction of any indemnification obligation as described
in (i) above will be effected as set forth in Article X. The reimbursement of
the amounts shown on Schedule 5.19 as described in (ii) above will be made
through cancellation of a number of Primary Shareholder Shares equal to the
aggregate amount of such reimbursement divided by the Share Price in effect on
the Final Payment Date. Any Minority Shareholder Shares held in the Indemnity
Escrow Account on the date on which Buyer submits the calculations for the
Escrow Shares to Seller pursuant to Section 3.2(b) will be released to the
Minority Shareholder, and any Primary Shareholder Shares held in the Indemnity
Escrow Account on such date will be released to the Primary Shareholder, in each
such case within ten (10) days of such date.

 

 5 

 

 

Article IV

CLOSING

 

4.1          Closing. The Closing shall take place at a place and location to be
agreed upon by Buyer and Seller, subject to the satisfaction or waiver of each
of the conditions set forth in Article 8.

 

4.2          Actions at Closing. At the Closing, subject to the terms and
conditions hereof, the following actions shall be taken by the parties:

 

(a)Seller’s Closing Deliveries. In return for the Purchase Price, Seller shall
transfer and convey or cause to be transferred and conveyed to Buyer all of the
Purchased Assets and Seller, and in furtherance thereof shall deliver or cause
to be delivered to Buyer at the Closing:

 

(i)the Bill of Sale, Conveyance and Assignment, duly executed by Seller;

 

(ii)the Assignment and Assumption Agreement, duly executed by Seller;

 

(iii)the Escrow Agreement, duly executed by Seller;

 

(iv)the Indemnity Escrow Agreement, duly executed by Seller, the Primary
Shareholder and the Minority Shareholder;

 

(v)the Intellectual Property Transfer Agreement, duly executed by Seller;

 

(vi)the Seller’s Officer’s Certificate, signed by a duly authorized officer of
Seller;

 

(vii)the Non-Competition and Non-Solicitation Agreement, signed by each
Shareholder;

 

(viii)the Employment Agreement, signed by the Primary Shareholder;

 

(ix)the Lock-up Agreement, signed by each Shareholder; and

 

(x)such other documents as Buyer may reasonably request in order to effectuate
the transfer and conveyance of good and valid title in and to the Purchased
Assets to Buyer.

 

(b)Buyer’s Closing Deliveries. In consideration for the transfer of the
Purchased Assets and the other transactions contemplated hereby, Buyer shall
deliver or cause to be delivered to Seller at the Closing:

 

(i)the cash portion of the Purchase Price by wire transfer of immediately
available funds to Bank of Nebraska f/b/o Victory Fighting Championship in
payment of the loan that Seller has incurred from such bank;

 

 6 

 

 

(ii)the Purchase Price Shares (less the Escrow Shares and the Indemnity Escrow
Shares, which shall be delivered to the Escrow Agent and the Indemnity Escrow
Agent, respectively);

 

(iii)the Assignment and Assumption Agreement, duly executed by Buyer;

 

(iv)the Escrow Agreement, duly executed by Buyer;

 

(v)the Intellectual Property Transfer Agreement, duly executed by Buyer;

 

(vi)the Buyer’s Officer’s Certificate, signed by a duly authorized officer of
Buyer;

 

(vii)the Non-Competition and Non-Solicitation Agreement, duly executed by Buyer;
and

 

(viii)the Employment Agreement, duly executed by Buyer.

 

(c)Notification of Asset Transfer. At or before the Closing, Seller will notify
all parties to which notice is required as a result of the sale of the Purchased
Assets to Buyer and provide copies of such notices to Buyer.

 

Article V

REPRESENTATIONS AND WARRANTIES OF SELLER AND THE PRIMARY SHAREHOLDER

 

Seller and the Primary Shareholder, jointly and severally, represent and warrant
to Buyer as follows:

 

5.1          Organization; Seller’s Voting Equity.

 

(a)Seller is a corporation duly organized and validly existing in good standing
under the laws of the State of Nebraska, duly qualified to transact business as
a foreign entity in such jurisdictions where the nature of its Business makes
such qualification necessary, except as to jurisdictions where the failure to
qualify would not reasonably be expected to have a material adverse effect on
the Business of the Seller or the Purchased Assets, and has all requisite
corporate power and authority to own, lease and operate the Purchased Assets and
to carry on its Business, as now being conducted.

 

(b)The Primary Shareholder owns seventy percent (70%) of the voting equity of
Seller and the Minority Shareholder owns thirty percent (30%) of such equity.
There are no outstanding options or warrants to purchase any voting equity of
Seller or any securities convertible into, exchangeable for or that represent
the right to receive voting equity of Seller.

 

5.2          Due Authorization.

 

(a)Seller has full corporate power and authority to execute, deliver and perform
its obligations under this Agreement and the Other Agreements to which it is a
party, and the execution and delivery of this Agreement and the Other Agreements
and the performance of all of its obligations hereunder and thereunder has been
duly and validly authorized and approved by all necessary corporate action of
the Seller, including approval of this Agreement and the Other Agreements by the
board of directors of Seller.

 

 7 

 

 

(b)The signing, delivery and performance of this Agreement and the Other
Agreements by Seller is not prohibited or limited by, and will not result in the
breach of or a default under, or conflict with any obligation of Seller with
respect to the Purchased Assets under (i) any provision of its certificate of
incorporation, by-laws or other organizational documentation of Seller, (ii) any
material agreement or instrument to which Seller is a party or by which it or
its properties are bound, (iii) any authorization, judgment, order, award, writ,
injunction or decree of any Governmental Authority which breach, default or
conflict would have a material adverse effect on the Business or Purchased
Assets or Seller’s ability to consummate the transactions contemplated hereby,
or (iv) any applicable law, statute, ordinance, regulation or rule which breach,
default or conflict would have a material adverse effect on the Business or
Purchased Assets or Seller’s ability to consummate the transactions contemplated
hereby, and, will not result in the creation or imposition of any Encumbrance on
any of the Purchased Assets. This Agreement has been, and on the Closing Date
the Other Agreements to which Seller is a party will have been, duly executed
and delivered by Seller and constitutes, or, in the case of such Other
Agreements, will constitute, the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with their respective terms, except as
enforceability may be limited or affected by applicable bankruptcy, insolvency,
moratorium, reorganization or other laws of general application relating to or
affecting creditors’ rights generally.

 

5.3          Equipment and other Purchased Assets. The Equipment and other
Purchased Assets owned by, in the possession of, or used by Seller, in
connection with the Business is in good condition and repair, ordinary wear and
tear excepted, and is usable in the ordinary course of business.

 

5.4          Title. The Purchased Assets are owned legally and beneficially by
Seller which has good and transferable title thereto, free and clear of all
Encumbrances other than Permitted Encumbrances. At the Closing, Buyer will
receive legal and beneficial title to all of the Purchased Assets, free and
clear of all Encumbrances, except for the Permitted Encumbrances and Assumed
Liabilities.

 

5.5          Intellectual Property. Identified on Schedule 5.5 is a complete and
accurate list of all Intellectual Property Rights used by Seller in the
Business. Except as set forth on Schedule 5.5, the Transferred Intellectual
Property is owned free and clear of all Encumbrances or has been duly licensed
for use by Seller, and all pertinent licenses and their respective material
terms are set forth on Schedule 5.5. The Transferred Intellectual Property is
not the subject of any pending claim of infringement or misappropriation or, to
Seller’s knowledge, the subject of any threatened litigation or adverse claim.
The Seller has not violated the terms of any license pursuant to which any part
of the Transferred Intellectual Property has been licensed by the Seller. To
Seller’s knowledge, the Transferred Intellectual Property does not infringe on
any Intellectual Property Rights of any third party. To the Seller’s knowledge
the Transferred Intellectual Property together with the rights granted under the
Trademark License Agreement constitutes all of the Intellectual Property Rights
necessary to conduct the Business as presently conducted. The Transferred
Intellectual Property will be available for use by Buyer from and after the
Closing.

 

 8 

 

 

5.6          Litigation. There is no suit (at law or in equity), claim, action,
judicial or administrative proceeding, arbitration or governmental investigation
now pending or, to the best knowledge of Seller threatened, (i) arising out of
or relating to any aspect of the Business, or any part of the Purchased Assets,
(ii) concerning the transactions contemplated by this Agreement, or (iii)
involving Seller, its shareholders, or the officers, directors, either
Shareholder or employees of Seller in reference to actions taken by them in the
conduct of any aspect of the Business.

 

5.7          Consents. No notice to, filing with, authorization of, exemption
by, or consent of any Person is required for Seller to consummate the
transactions contemplated hereby.

 

5.8          Brokers, Etc. No broker or investment banker acting on behalf of
Seller or under the authority of Seller is or will be entitled to any broker’s
or finder’s fee or any other commission or similar fee directly or indirectly
from Seller or Buyer in connection with any of the transactions contemplated
herein.

 

5.9          Absence of Undisclosed Liabilities. Seller has not incurred any
material liabilities or obligations with respect to the Purchased Assets
(whether accrued, absolute, contingent or otherwise), which continue to be
outstanding, except as otherwise expressly disclosed in this Agreement.

 

5.10        Assumed Contracts. Current and complete copies of all Assumed
Contracts have been delivered to or made available to the Buyer. The Assumed
Contracts are all in full force and effect and, to Seller’s knowledge, there are
no outstanding material defaults or violations under such Assumed Contracts on
the part of the Seller or, to the knowledge of the Seller, on the part of any
other party to such Assumed Contracts, except for such defaults as will not have
a material adverse effect on the Business or Purchased Assets, taken as a whole.
There are no current or pending negotiations with respect to the renewal,
repudiation or amendment of any Assumed Contract, other than in connection with
negotiations for renewals and amendments in the ordinary course of business.

 

5.11        Tax Matters.

 

(a)Seller has duly and timely paid all Taxes, including all installments on
account of Taxes for the current year, that are due and payable by it.

 

(b)There are no proceedings, investigations, audits or claims now pending or
threatened against Seller in respect of any Taxes, and there are no matters
under discussion, audit or appeal with any governmental authority relating to
Taxes.

 

 9 

 

 

(c)Seller has duly paid or withheld all Taxes and other amounts required by law
to be paid or withheld by it relating to the Business (including Taxes and other
amounts required to be paid or withheld by it in respect of any amount paid or
credited or deemed to be paid or credited by it to or for the account or benefit
of any Person, including any employees, officers or directors and any
non-resident Person), and has duly and timely remitted to the appropriate
Governmental Authority such Taxes and other amounts required by law to be
remitted by it.

 

(d)The Seller has duly and timely collected all amounts on account of any sales
or transfer Taxes, including goods and services, harmonized sales and provincial
or territorial sales Taxes with respect to the Purchased Assets, required by law
to be collected by it and has duly and timely remitted to the appropriate
Governmental Authority any such amounts required by law to be remitted by it.

 

5.12        Scope of Rights in Purchased Assets. The rights, properties, and
assets included in the Purchased Assets include substantially all of the rights,
properties, and assets, of every kind, nature and description, wherever located,
that Seller believes are necessary to own, use or operate the Business.

 

5.13        Compliance with Laws. Seller is in compliance with all laws
applicable to the Business, except where the failure to be in compliance would
not have a material adverse effect on the Purchased Assets or the Business.
Seller has not received any unresolved written notice of or been charged with
the violation of any laws applicable to the Business except where such charge
has been resolved. There are no pending or, to the knowledge of the Seller,
threatened actions or proceedings by any Governmental Authority, which would
prohibit or materially impede the Business.

 

5.14        Financial Statements. Seller has provided to Buyer copies of the
unaudited balance sheet of the Seller at December 31, 2015 and December 31, 2016
and the related statements of income and cash flows for the years then ended
(collectively, the “Financial Statements”). The Financial Statements fairly
present, in all material respects, the financial condition and operating profit
or loss of the Business at the dates and for the periods set forth therein.

 

5.15        Absence of Certain Changes. Since December 31, 2016, (i) the
Business has been conducted in all material respects in the ordinary course of
business and (ii) neither Seller nor either Shareholder has taken any of the
following actions:

 

(i)sold, assigned or transferred any material portion of the Purchased Assets
other than (i) in the ordinary course of business consistent with past practice
or (ii) sales or other dispositions of obsolete or excess equipment or other
assets not used in the Business;

 

(ii)cancelled any indebtedness other than in the ordinary course of business, or
waived or provided a release of any rights of material value to the Business or
the Purchased Assets;

 

 10 

 

 

(iii)except as required by Law, granted any rights to severance benefits, “stay
pay”, termination pay or transaction bonus to any Business Employee or increased
benefits payable or potentially payable to any such Business Employee under any
previously existing severance benefits, “stay-pay”, termination pay or
transaction bonus arrangements (in each case, other than grants or increases for
which Buyer will not be obligated following the Closing);

 

(iv)except in the ordinary course of business, made any capital expenditures or
commitments therefor with respect to the Business in an amount in excess of
$50,000 in the aggregate;

 

(v)acquired any entity or business (whether by the acquisition of stock, the
acquisition of assets, merger or otherwise), other than acquisitions that have
not or will not become integrated into the Business;

 

(vi)amended the terms of any existing Employee Plan, except for amendments
required by Law;

 

(vii)changed the Tax or accounting principles, methods or practices of the
Business, except in each case to conform to changes required by Tax Law, in U.S.
GAAP or applicable local generally accepted accounting principles;

 

(viii)amended, cancelled (or received notice of future cancellation of) or
terminated any Assumed Contract which amendment, cancellation or termination is
not in the ordinary course of business;

 

(ix)materially increased the salary or other compensation payable by Seller to
any Business Employee, or declared or paid, or committed to declare or pay, any
bonus or other additional payment to and Business Employees, other than (A)
payments for which Buyer shall not be liable after Closing, (B) customary
compensation increases and (C) bonus awards or payments under existing bonus
plans and arrangements awarded to Business Employees which have been awarded or
paid in the ordinary course of business;

 

(x)failed to make any material payments under any Assumed Contracts or Permits
as and when due (except where contested in good faith or cured by Seller) under
the terms of such Assumed Contracts or Permits;

 

(xi)suffered any material damage, destruction or loss relating to the Business
or the Purchased Assets, not covered by insurance;

 

(xii)incurred any material claims relating to the Business or the Purchased
Assets not covered by applicable policies of liability insurance within the
maximum insurable limits of such policies;

 

(xiii)mortgaged, sold, assigned, transferred, pledged or otherwise placed an
Encumbrance on any Purchased Asset, except in the ordinary course of business,
as otherwise set forth herein or that will be released at Closing;

 

 11 

 

 

(xiv)transferred, granted, licensed, assigned, terminated or otherwise disposed
of, modified, changed or cancelled any material rights or obligations with
respect to any of the Transferred Intellectual Property, except in the ordinary
course of business; or

 

(xv)entered into any agreement or commitment to take any of the actions set
forth in paragraphs (i) through (xiv) of this Section 5.15.

 

5.16        Employee Benefit Plans. Attached on Schedule 5.16 is a list of all
qualified and non-qualified pension and welfare benefit plans of Seller (the
“Employee Plans”). Each Employee Plan has been operated in accordance with its
terms, is fully-paid, does not discriminate (as that term is defined in the
Code) and will, along with all other bonus plans, incentive or compensation
arrangements provided by Seller to or for its employees, be terminated by Seller
immediately following the Closing. All payments due from Seller pursuant thereto
have been paid.

 

5.17        Business Employees. Attached on Schedule 5.17 is a list of all
employees of Seller (collectively, the “Business Employees”), their current
salaries and other compensation, any commission arrangements, any commitments
for future salary or compensation increases, and the last salary raise with
dates and amounts. Schedule 5.17 lists all individuals with whom Seller has
employment, consulting, representative, labor, non-compete or any other
restrictive agreements. Seller has not entered into any severance or similar
arrangement with respect of any Business Employee (or any former employee or
consultant) that will result in any obligation (absolute or contingent) of Buyer
or Seller to make any payment to any Business Employee (or any former employee
or consultant) following termination of employment.

 

5.18        Labor Relations. Seller has complied in all material respects with
all federal, state and local laws, rules and regulations relating to the
employment of labor including those related to wages, hours and the payment of
withholding and unemployment Taxes. Seller has withheld all amounts required by
law or agreement to be withheld from the wages or salaries of its employees and
is not liable for any arrearage of wages or any Taxes or penalties for failure
to comply with any of the foregoing.

 

5.19        Sponsors, Vendors and Suppliers. Schedule 5.19 contains a complete
and accurate list of the sponsors with which Seller currently maintains a
sponsorship relationship, the dates on which any future payments are to be made
by such sponsors and the amount of each such payment. As of the date of this
Agreement, there has been no material adverse change in the business
relationship of Seller with any sponsor named on Schedule 5.19.

 

5.20        Conflict of Interest. Neither Seller nor either Shareholder has any
direct or indirect interest (except through ownership of less than five percent
(5%) of the outstanding securities of corporations listed on a national
securities exchange or registered under the Securities Exchange Act of 1934, as
amended) in (i) any entity which does business with Seller or is competitive
with the Business, or (ii) any property, asset or right which is used by Seller
in the conduct of its Business.

 

 12 

 

 

5.21        Fighters Under Contract. Schedule 5.21 sets forth each agreement to
which the Seller or either Shareholder is a party with any professional mixed
martial arts fighter and the economic terms of each such agreement (each a
“Fighter Contract”). Each Fighter Contract is in full force and effect and, to
Seller’s knowledge, there are no outstanding material defaults or violations
under any such Fighter Contract on the part of the Seller or, to the knowledge
of the Seller, on the part of any other party to such Fighter Contract, except
for such defaults as will not have a material adverse effect on the Business or
Purchased Assets, taken as a whole. There are no current or pending negotiations
with respect to the renewal, repudiation or amendment of any Fighter Contract,
other than in connection with negotiations for renewals and amendments in the
ordinary course of business.

 

5.22        Inventories. All Inventory, except for obsolete items or items of
below-standard quality which have been written off or written down on Seller’s
balance sheet, has been purchased in the ordinary course of business, is free
from material defects, consists of goods of the kind, quantity and quality
regularly used and sold in the Business. The Inventory, except for obsolete
items or items of below-standard quality which have been written off or written
down on Seller’s balance sheet, is merchantable and fit for its intended purpose
and Seller has not, is not contemplating, nor has any reason to believe that a
recall of such items or any items previously sold by Seller is necessary or
warranted.

 

5.23        Accounts Receivable. All of the Accounts Receivable are (and as of
the Closing Date will be) bona fide receivables subject to no counterclaims or
offsets and arose in the ordinary course of business. At the Closing and except
for Permitted Encumbrances, no person or entity will have any lien on such
Accounts Receivable or any part thereof, and no agreement for deduction, free
goods, discount or other deferred price or quantity adjustment will have been
made with respect to any such Accounts Receivable.

 

5.24        Insurance. Seller maintains (i) insurance on all the Purchased
Assets covering property damage by fire or other casualty which it is customary
for Seller to insure, (ii) insurance protection against all liabilities, claims,
and risks against which it is customary for Seller to insure, and (iii)
insurance for worker’s compensation and unemployment, products liability, and
general public liability. All of such policies are consistent with past
practices of Seller. Seller is not in default under any of such policies or
binders. Such policies and binders are in full force and effect on the date
hereof and shall be kept in full force and effect through the Closing Date.

 

5.25        Payment of Debts. Except for those liabilities assumed by Buyer
pursuant to Section 2.3, Seller has made adequate provisions for payments of the
amounts due to its creditors and shall pay the same in full at Closing or
pursuant to their existing terms on or before the Closing.

 

5.26        Accuracy of Statements. No representation or warranty by Seller or a
Shareholder in this Agreement contains, or will contain, an untrue statement of
a material fact or omits, or will omit, to state a material fact necessary to
make the statements contained herein or therein, in light of the circumstances
in which they are made, not misleading. There is no fact known to Seller or
either Shareholder that materially adversely affects the business, financial
condition or affairs of the Business, Seller or either Shareholder.

 

 13 

 

 

5.27        Representations and Warranties of Buyer. Neither Seller nor either
Shareholder is aware of, or have discovered through due diligence, any breaches
by Buyer of its representations and warranties made in Article 5 of this
Agreement, which they have not disclosed to Buyer.

 

5.28        Sufficiency of Assets. The Purchased Assets constitute all of the
assets necessary to conduct the Business as it is conducted as of the date of
this Agreement. All Permits and Assumed Contracts, including those identified on
Schedule 2.1(c) will be available for use by the Buyer on materially identical
terms (i) as of the Closing and (ii) for at least one year following the
Closing.

 

5.29        Neither Shareholder:

 

(a)has ever (i) made a general assignment for the benefit of creditors, (ii)
filed, or had filed against such Shareholder, any bankruptcy petition or similar
filing, (iii) suffered the attachment or other judicial seizure of all or a
substantial portion of the Shareholder’s assets, (iv) admitted in writing such
Shareholder’s inability to pay his debts as they become due, or (v) taken or
been the subject of any action that may have an adverse effect on his ability to
comply with or perform any of his covenants or obligations under any of the
Other Agreements; and

 

(b)is subject to any Order or is bound by any agreement that may have an adverse
effect on his ability to comply with or perform any of his covenants or
obligations under any of the Other Agreements. There is no Proceeding pending,
and no Person has threatened to commence any Proceeding, that may have an
adverse effect on the ability of either Shareholder to comply with or perform
any of his covenants or obligations under any of the Other Agreements. No event
has occurred, and no claim, dispute or other condition or circumstance exists,
that might directly or indirectly give rise to or serve as a basis for the
commencement of any such Proceeding.

 

5.30        Investment Purposes.

 

(a)Seller and the Shareholders (i) understand that the Purchase Price Shares to
be issued to Seller pursuant to this Agreement have not been registered for sale
under any federal or state securities Laws and that such shares are being
offered and sold to Seller pursuant to an exemption from registration provided
under Section 4(a)(2) of the Securities Act, (ii) agree that Seller is acquiring
such shares for its own account for investment purposes only and without a view
to any distribution thereof other than to the Shareholders as permitted by the
Securities Act and subject to the Lock-Up Agreement, (iii) acknowledge that the
representations and warranties set forth in this Section 5.30 are given with the
understanding that the Buyer will rely on such representations and warranties
for purposes of claiming such exemption from registration, and (iv) understand
that they must bear the economic risk of the investment in such shares for an
indefinite period of time as such shares cannot be sold unless subsequently
registered under applicable federal and state securities Laws or unless an
exemption from registration is available therefrom.

 

 14 

 

 

(i)           Seller and the Shareholders agree (i) that the shares of Purchase
Price Shares to be issued to or at the direction of Seller pursuant to this
Agreement will not be sold or otherwise transferred for value unless (x) a
registration statement covering such shares has become effective under
applicable state and federal securities laws, including, without limitation, the
Securities Act, or (y) there is presented to the Buyer an opinion of counsel
satisfactory to the Buyer that such registration is not required, (ii) that any
transfer agent for the Purchase Price Shares may be instructed not to transfer
any such shares unless it receives satisfactory evidence of compliance with the
foregoing provisions, and (iii) that there will be endorsed upon any certificate
evidencing such shares an appropriate legend calling attention to the foregoing
restrictions on transferability of such shares. The Primary Shareholder
acknowledges that he will be subject to the Buyer’s insider trading policy.

 

 

(b)Seller and the Shareholders (A) are aware of the business, affairs and
financial condition of the Buyer, and have acquired sufficient information about
the Buyer to reach an informed and knowledgeable decision to acquire the shares
of Common Stock to be issued to Seller pursuant to this Agreement, (B) have
discussed the Buyer’s plans, operations and financial condition with the Buyer’s
officers, (C) have received all such information as they have deemed necessary
and appropriate to enable them to evaluate the financial risk inherent in making
an investment in the shares of Common Stock to be issued pursuant to this
Agreement, (D) have sufficient knowledge and experience in financial and
business matters and in the business of conducting mixed martial arts promotions
so as to be capable of evaluating the merits and risks of their investment in
Common Stock, and (E) are capable of bearing the economic risks of such
investment.

 

Article VI

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller and the Shareholders as follows:

 

6.1          Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own its property and to carry on
its business as it is now being conducted.

 

6.2          Due Authorization. Buyer has full corporate power and authority to
execute, deliver and perform its obligations under this Agreement and the Other
Agreements to which Buyer is a party and the execution and delivery of this
Agreement and such Other Agreements and the performance of all of its
obligations hereunder and thereunder has been duly and validly authorized and
approved by all necessary corporate action of the Buyer. This Agreement has
been, and on the Closing Date, the Other Agreements to which Buyer is a party
will have been, duly executed and delivered by Buyer and constitutes, or, in the
case of such Other Agreements will constitute, the legal, valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, except as enforceability may be limited or affected by
applicable bankruptcy, insolvency, moratorium, reorganization or other laws of
general application relating to or affecting creditors’ rights generally.

 

 15 

 

 

6.3          Consents. No notice to, filing with, authorization of, exemption
by, or consent of, any Person by Buyer is required for Buyer to consummate the
transactions contemplated hereby.

 

6.4          No Conflict or Violation. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
result in (i) a violation of or a conflict with any provision of the certificate
of incorporation, by-laws or other organizational document of Buyer; (ii) a
breach of, or a default under, any term of provision of any contract, agreement,
indebtedness, lease, commitment, license, franchise, permit, authorization or
concession to which Buyer is a party which breach or default would have a
material adverse effect on the business or financial condition of Buyer or their
ability to consummate the transactions contemplated hereby; or (iii) a violation
by Buyer of any statute, rule, regulation, ordinance, code, order, judgment,
writ, injunction, decree or award, which violation would have a material adverse
effect on the business or financial condition of Buyer or its ability to
consummate the transactions contemplated hereby.

 

6.5          Brokers, Etc. No broker or investment banker acting on behalf of
Buyer or under the authority of Buyer is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee directly or indirectly from
Seller or Buyer in connection with any of the transactions contemplated herein,
other than any fee that is the sole responsibility of Buyer.

 

6.6          Accuracy of Statements. No representation or warranty by Buyer in
this Agreement contains, or will contain, an untrue statement of a material fact
or omits, or will omit, to state a material fact necessary to make the
statements contained herein or therein, in light of the circumstances in which
they are made, not misleading.

 

6.7          Capitalization. The authorized capital stock of the Buyer consists
of (i) 45,000,000 shares of Common Stock, of which on the date hereof 9,404,462
shares are issued and outstanding, and (ii) 5,000,000 shares of preferred stock,
$0.001 par value per share, of which on the date hereof and on the Closing Date
no shares are issued and outstanding. At the Closing, the Purchase Price Shares
will be duly authorized, validly issued, fully paid and non-assessable.

 

Article VII

OBLIGATIONS OF SELLER

 

Seller and the Shareholders, jointly and severally, covenant that, from the date
of the execution of this Agreement to the Closing Date, Seller shall:

 

7.1          Compensation. Except in the ordinary course of business, not
increase or commit to increase, the amount of compensation payable, or to become
payable by Seller, or make, any bonus, profit-sharing or incentive payment to
any of its officers, directors or relatives of any of the foregoing;

 

7.2          Encumbrance of Assets. Not cause any Encumbrance of any kind other
than Permitted Encumbrances to be placed upon any of the Purchased Assets or
other assets of Seller, exclusive of liens arising as a matter of law in the
ordinary course of business as to which there is no known default;

 

 16 

 

 

7.3          Equity Issuances; Liabilities. Not take any action which would
cause Seller to issue any voting equity or incur any obligation or liability
(absolute or contingent) except liabilities and obligations incurred in the
ordinary course of business or which will be paid at Closing;

 

7.4          Disposition of Assets. Not sell or transfer any of the Purchased
Assets or any other tangible or intangible assets of Seller or cancel any debts
or claims, except in each case in the ordinary course of business;

 

7.5          Executory Agreements. Except for modifications in connection with
extensions of existing agreements in the ordinary course of business, not
modify, amend, alter, or terminate (by written or oral agreement, or any manner
of action or inaction), any of the executory agreements of Seller including,
without limitation, any Fighter Contracts, agreements with vendors, televisions
or media partners, event sponsors or event venue providers except as otherwise
approved by Buyer in writing, which consent will not be unreasonably withheld or
delayed;

 

7.6          Material Transactions. Not enter into any transaction material in
nature or amount without the prior written consent of Buyer, except for
transactions in the ordinary course of business;

 

7.7          Purchase or Sale Commitments. Not undertake any purchase or sale
commitment that will result in purchases outside of customary requirements;

 

7.8          Preservation of Business. Use its best efforts to preserve the
Purchased Assets, keep employed the present officers and key employees of Seller
(other than increasing compensation to do so) and preserve the goodwill of its
suppliers, customers and others having business relations with Seller;

 

7.9          Investigation. Allow, during normal business hours, Buyer’s
personnel, attorneys, accountants and other authorized representatives free and
full access to the plans, properties, books, records, documents and
correspondence, and all of the work papers and other documents relating to
Seller in the possession of Seller, its officers, directors, employees, auditors
or counsel, in order that Buyer may have full opportunity to make such
investigation as it may desire of the properties and Business of Seller;

 

7.10        Compliance with Laws. Comply in all material respects with all Laws
applicable to Seller or to the conduct of its Business;

 

7.11        Notification of Material Changes. Provide Buyer’s representatives
with prompt written notice of any material and adverse change in the condition
(financial or other) of Seller’s assets, liabilities, earnings, prospects or
business which has not been disclosed to Buyer in this Agreement;

 

 17 

 

 

7.12        Cooperation. Cooperate fully, completely and promptly with Buyer in
connection with (i) securing any approval, consent, authorization or clearance
required hereunder, or (ii) satisfying any condition precedent to the Closing
without additional cost and expense to Seller unless such action is otherwise
the obligation of Seller; and

 

7.13        Financial Statements. Cooperate fully, completely and promptly with
Buyer, its counsel, and the Company’s auditors in connection with providing
Buyer at Seller’s expense all audited and reviewed financial statements of
Seller required by the Commission and Regulation S-X promulgated under the
Securities Act for inclusion in Buyer’s periodic or current reports to be filed
with the Commission.

 

Article VIII

CONDITIONS TO CLOSING

 

8.1          Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
fulfillment at or prior to the Closing of the following conditions (any one or
more of which may be waived in whole or in part by Seller):

 

(a)Performance of Agreements and Conditions. All agreements and covenants to be
performed and satisfied by Buyer hereunder on or prior to the Closing Date shall
have been duly performed and satisfied by Buyer in all material respects.

 

(b)Representations and Warranties True. The representations and warranties of
Buyer contained in this Agreement that are qualified as to materiality shall be
true and correct, and all other representations and warranties of Buyer
contained in this Agreement shall be true and correct except for breaches of, or
inaccuracies in, such representations and warranties that, in the aggregate,
would not have a material adverse effect on the expected benefits to Seller of
the transactions contemplated by this Agreement taken as a whole, in each such
case on and as of the Closing Date.

 

(c)Payment of Purchase Price; Other Deliveries. Buyer shall have paid the
Purchase Price and made the deliveries specified in Section 4.2(b).

 

(d)No Action or Proceeding. No legal or regulatory action or proceeding shall be
pending or threatened by any Person to enjoin, restrict or prohibit the purchase
and sale of the Purchased Assets contemplated hereby. No order, judgment or
decree by any court or regulatory body shall have been entered in any action or
proceeding instituted by any party that enjoins, restricts, or prohibits this
Agreement or the complete consummation of the transactions as contemplated by
this Agreement.

 

8.2          Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
fulfillment at or prior to the Closing of the following conditions (any one or
more of which may be waived in whole or in part by Buyer):

 

 18 

 

 

(a)Performance of Agreements and Covenants. All agreements and covenants to be
performed and satisfied by Seller and the Shareholders, respectively, hereunder
on or prior to the Closing Date shall have been duly performed and satisfied by
Seller in all material respects.

 

(b)Representations and Warranties True. The representations and warranties of
Seller and the Shareholders contained in this Agreement that are qualified as to
materiality shall be true and correct, and all other representations and
warranties of Seller and the Shareholders contained in this Agreement shall be
true and correct except for breaches of, or inaccuracies in, such
representations and warranties that, in the aggregate, would not have a material
adverse effect on the Purchased Assets or the Business taken as a whole, in each
such case on and as of the Closing Date.

 

(c)No Action or Proceeding. No legal or regulatory action or proceeding shall be
pending or threatened by any Person to enjoin, restrict or prohibit the purchase
and sale of the Purchased Assets contemplated hereby. No order, judgment or
decree by any court or regulatory body shall have been entered in any action or
proceeding instituted by any party that enjoins, restricts, or prohibits this
Agreement or the complete consummation of the transactions as contemplated by
this Agreement.

 

(d)Deliveries by Seller. Seller and the Shareholders shall have made the
deliveries required by Section 4.2(a).

 

(e)Material Adverse Change. There shall not have been a material adverse change
in the Seller’s business, financial condition, prospects, assets or operations
relating to the Purchased Assets or the Business, taken as a whole, except to
the extent such material adverse change arises from or relates to: (i) any
change in economic, business or financial market conditions in the United States
or regions in which the Business operates, (ii) changes in any Laws or in
accounting rules or standards; (iii) any natural disaster, act of terrorism or
war, or the outbreak of hostilities, or any other international or domestic
calamity or crisis; (iv) any action taken or not taken with the prior written
consent of the Purchaser or expressly required or permitted by the terms of this
Agreement; of (v) the pendency of this Agreement and the transactions
contemplated hereby.

 

(f)Required Consents. Seller shall have obtained all consents of or notification
to any third parties required by the terms of any Assumed Contract or applicable
law for Seller to assign its rights and obligations to Buyer as contemplated by
this Agreement.

 

 19 

 

 

Article IX

POST-CLOSING COVENANTS

 

9.1          Availability of Records. After the Closing, Buyer, shall make
available to Seller as reasonably requested by Seller, its agents and
representatives, or as requested by any Governmental Authority, all information,
records and documents relating to the Purchased Assets for all periods prior to
Closing and shall preserve all such information, records and documents until the
later of: (a) six (6) years after the Closing; (b) the expiration of all
statutes of limitations for Taxes for periods prior to the Closing, or
extensions thereof applicable to Seller and its shareholders for Tax
information, records or documents; or (c) the required retention period for all
government contract information, records or documents. Prior to destroying any
records related to Seller for the period prior to the Closing, Buyer shall
notify Seller ninety (90) days in advance of any such proposed destruction of
its intent to destroy such records, and Buyer will permit Seller to retain any
such records.

 

9.2          Tax Matters.

 

(a)Allocation of Taxes. Seller and its Affiliates shall be solely liable for all
Taxes imposed upon Seller attributable to the Purchased Assets for all taxable
periods ending on or before the Closing Date. Buyer and its Affiliates shall be
solely liable for any Taxes imposed upon Buyer attributable to the Purchased
Assets for any taxable year or taxable period commencing after the Closing Date.

 

(b)Transfer Taxes. Buyer and Seller shall each pay one-half of any and all
sales, use, transfer and documentary Taxes and recording and filing fees
applicable to the transfer of the Purchased Assets.

 

(c)Cooperation and Records. After the Closing Date, Buyer and Seller shall
cooperate in the filing of any Tax returns or other Tax-related forms or
reports, to the extent any such filing requires providing each other with
necessary relevant records and documents relating to the Purchased Assets.
Seller and Buyer shall cooperate in the same manner in defending or resolving
any Tax audit, examination or Tax-related litigation. Buyer and Seller shall
cooperate in the same manner to minimize any transfer, sales and use Taxes.
Nothing in this Section shall give Buyer or Seller any right to review the
other’s Tax returns or Tax related forms or reports.

 

(d)Bulk Sales Laws. Seller and Buyer waive compliance with bulk sales laws for
Tax purposes.

 

9.3          Post-Closing Delivery. Seller agrees to arrange for physical
delivery to Buyer of the tangible Purchased Assets in Seller’s possession.
Seller agrees to use commercially reasonable efforts to preserve and maintain
the tangible Purchased Assets in good working condition and to protect such
Purchased Assets against damage, deterioration and other wasting. All
Intellectual Property (including any MMA video content) comprising Purchased
Assets will be delivered to Buyer in electronic form consistent with common
industry practice.

 

Article X

INDEMNIFICATION

 

10.1        Indemnification by Seller and the Shareholders. Seller and the
Shareholders hereby jointly and severally agree to indemnify, defend and hold
Buyer harmless from and against any Losses (defined below) in respect of the
following:

 

 20 

 

 

(a)Losses resulting in bodily injury, wrongful death, and/or property damages,
including without limitation, actual, punitive, direct, indirect, or
consequential damages and all attorney’s fees and court costs recoverable by the
injured party or parties arising out of litigation that is currently pending
against Seller or arising from facts which occurred prior to Closing which, in
the case of litigation, the defense of which is not being defended by Seller’s
insurance carrier or, if the same results in or has resulted in a verdict or
damages to be paid, the same is not being paid by Seller’s insurance company.

 

(b)Losses resulting from the breach of any representations, warranties,
covenants or agreements made by Seller or the Shareholders in this Agreement or
the Other Agreements.

 

Any Loss for which an Indemnified Person (as defined below) is entitled to be
indemnified under this Section 10.1 shall be promptly set off against the shares
held in the Indemnity Escrow Account and cancelled. The number of shares to be
cancelled shall be equal to the Share Price on the date on which such shares are
cancelled; provided, however, that the indemnification provided herein by the
Minority Shareholder shall be limited to thirty percent (30%) of any Losses for
which an Indemnified Person is entitled to be indemnified under this Section
10.1, that the sole recourse of such Indemnified Person with respect to the
Minority Shareholder’s share of such Losses shall be the set off of such Losses
against the Minority Shareholder Shares held in the Minority Shareholder Escrow
Account and that the Minority Shareholder shall have no further liability,
personal or otherwise, under such indemnification.

 

10.2        Indemnification by Buyer. Buyer hereby agrees to indemnify, defend
and hold Seller and the Shareholders harmless from and against any Losses in
respect of the following:

 

(a)Losses resulting from any breach of any representations, warranties,
covenants or agreements made by Buyer in this Agreement or the Other Agreements.

 

(b)Buyer’s operation of the Business and ownership of the Purchased Assets after
the Closing, including, without limitation, all sales and use Taxes, ad valorem
Taxes, and products liability claims with respect to such post-Closing
operations.

 

(c)The Assumed Liabilities, including all claims arising from the obligations
assumed under the Assumed Contracts as set forth in Section 2.1(c).

 

 21 

 

 

10.3        Indemnification Procedure for Third-Party Claims.

 

(a)In the event that any party (the “Indemnified Person”) desires to make a
claim against any other party (the “Indemnifying Person”) in connection with any
Losses for which the Indemnified Person may seek indemnification hereunder in
respect of a claim or demand made by any Person not a party to this Agreement
against the Indemnified Person (a “Third-Party Claim”), such Indemnified Person
must notify the Indemnifying Person in writing, of the Third-Party Claim (a
“Third-Party Claim Notice”) as promptly as reasonably possible after receipt,
but in no event later than fifteen (15) calendar days after receipt, by such
Indemnified Person of notice of the Third-Party Claim; provided, that failure to
give a Third-Party Claim Notice on a timely basis shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Person
shall have been actually and materially prejudiced as a result of such failure.
Upon receipt of the Third-Party Claim Notice from the Indemnified Person, the
Indemnifying Person shall be entitled, at the Indemnifying Person’s election, to
assume or participate in the defense of any Third-Party Claim at the cost of
Indemnifying Person. In any case in which the Indemnifying Person assumes the
defense of the Third-Party Claim, the Indemnifying Person shall give the
Indemnified Person ten (10) calendar days’ notice prior to executing any
settlement agreement and the Indemnified Person shall have the right to approve
or reject the settlement and related expenses; provided, however, that upon
rejection of any settlement and related expenses, the Indemnified Person shall
assume control of the defense of such Third-Party Claim and the liability of the
Indemnifying Person with respect to such Third-Party Claim shall be limited to
the amount or the monetary equivalent of the rejected settlement and related
expenses.

 

(b)The Indemnified Person shall retain the right to employ its own counsel and
to discuss matters with the Indemnifying Person related to the defense of any
Third-Party Claim, the defense of which has been assumed by the Indemnifying
Person pursuant to Section 10.3(a) above, but the Indemnified Person shall bear
and shall be solely responsible for its own costs and expenses in connection
with such participation; provided, however, that, subject to Section 10.3(a)
above, all decisions of the Indemnifying Person shall be final and the
Indemnified Person shall cooperate with the Indemnifying Person in all respects
in the defense of the Third-Party Claim, including refraining from taking any
position adverse to the Indemnifying Person.

 

(c)If the Indemnifying Person fails to give notice of the assumption of the
defense of any Third-Party Claim within a reasonable time period not to exceed
forty-five (45) days after receipt of the Third-Party Claim Notice from the
Indemnified Person, the Indemnifying Person shall no longer be entitled to
assume (but shall continue to be entitled to participate in) such defense. The
Indemnified Person may, at its option, continue to defend such Third-Party Claim
and, in such event, the Indemnifying Person shall indemnify the Indemnified
Person for all reasonable fees and expenses in connection therewith (provided it
is a Third-Party Claim for which the Indemnifying Person is otherwise obligated
to provide indemnification hereunder). The Indemnifying Person shall be entitled
to participate at its own expense and with its own counsel in the defense of any
Third-Party Claim the defense of which it does not assume. Prior to effectuating
any settlement of such Third-Party Claim, the Indemnified Person shall furnish
the Indemnifying Person with written notice of any proposed settlement in
sufficient time to allow the Indemnifying Person to act thereon. Within fifteen
(15) days after the giving of such notice, the Indemnified Person shall be
permitted to effect such settlement unless the Indemnifying Person (a)
reimburses the Indemnified Person in accordance with the terms of this Article
10 for all reasonable fees and expenses incurred by the Indemnified Person in
connection with such Claim; (b) assumes the defense of such Third-Party Claim;
and (c) takes such other actions as the Indemnified Person may reasonably
request as assurance of the Indemnifying Person’s ability to fulfill its
obligations under this Article 10 in connection with such Third-Party Claim.

 

 22 

 

 

10.4        Indemnification Procedure for Other Claims. An Indemnified Party
wishing to assert a claim for indemnification which is not a Third Party Claim
(a “Claim”) shall deliver to the Indemnifying Party a written notice (a “Claim
Notice”) which contains (i) a description and, if then known, the amount (the
“Claimed Amount”) of any Losses incurred by the Indemnified Party or the method
of computation of the amount of such claim of any Losses, (ii) a statement that
the Indemnified Party is entitled to indemnification under this Article 10 and a
reasonable explanation of the basis therefor, and (iii) a demand for payment in
the amount of such Losses. Within thirty (30) days after delivery of a Claim
Notice, the Indemnifying Party shall deliver to the Indemnified Party a written
response in which the Indemnifying Party shall: (A) agree that the Indemnified
Party is entitled to receive all of the Claimed Amount (in which case such
response shall be accompanied by delivery to the Escrow Agent of the Claim
Notice), (B) agree in a “Counter Notice” that the Indemnified Party is entitled
to receive part, but not all, of the Claimed Amount (the “Agreed Amount”), or
(C) contest that the Indemnified Party is entitled to receive any of the Claimed
Amount including the reasons therefor. If the Indemnifying Party in the Counter
Notice or otherwise contests the payment of all or part of the Claimed Amount,
the Indemnifying Party and the Indemnified Party shall use good faith efforts to
resolve such dispute. If such dispute is not resolved within sixty (60) days
following the delivery by the Indemnifying Party of such response, the
Indemnifying Party and the Indemnified Party shall each have the right to submit
such dispute to a court of competent jurisdiction in accordance with the
provisions of Section 12.17.

 

10.5        Losses.

 

(a)For purposes of this Agreement, “Losses” shall mean all actual liabilities,
losses, costs, damages, penalties, assessments, demands, claims, causes of
action, including, without limitation, reasonable attorneys’, accountants’ and
consultants’ fees and expenses and court costs, including punitive, indirect,
consequential or other similar damages. Losses shall include punitive, indirect,
consequential or similar damages only for claims brought by third parties.

 

(b)Any liability for indemnification under this Agreement shall be determined
without duplication of recovery due to the facts giving rise to such liability
constituting a breach of more than one representation, warranty, covenant or
agreement.

 

(c)The Indemnified Person agrees to use all reasonable efforts to obtain
recovery from any and all third parties who are obligated respecting a Loss
(e.g. parties to indemnification agreements, insurance companies, etc.)
(“Collateral Sources”) respecting any Claim pursuant to which the Indemnified
Person is entitled to indemnification hereunder. If the amount to be netted
hereunder from any payment from a Collateral Source is determined after payment
of any amount otherwise required to be paid to an Indemnified Person under this
Article 10, the Indemnified Person shall repay to the Indemnifying Person,
promptly after such receipt from Collateral Source, any amount that the
Indemnifying Person would not have had to pay pursuant to this Article 10 had
such receipt from the Collateral Source occurred at the time of such payment.

 

 23 

 

 

(d)Each Indemnified Person shall (and shall cause its Affiliates to) use
commercially reasonable efforts to mitigate any claim for Losses that an
Indemnified Person asserts under this Article 10.

 

(e)The amount of any and all Losses (and other indemnification payments) under
this Agreement shall be decreased by (A) any Tax benefits in excess of Tax
detriments actually realized by the applicable Indemnified Person related to the
Loss, including deductibility of any such Losses (or other items giving rise to
such indemnification payment), and (B) the amount of any insurance proceeds or
other amounts recoverable from Collateral Sources (netted against deductibles
and other costs associated with making or pursuing any such claims, as
applicable), received or to be received by the applicable Indemnified Person
with respect to such Losses under any insurance policy maintained by the
Indemnified Person or any other Person or from any other Collateral Source. The
Indemnified Person will assign to the Indemnifying Person any rights or
contribution or subrogation the Indemnified Person may have against or
respecting any Collateral Source or other Persons related to such Loss which is
indemnified by the Indemnifying Person hereunder.

 

10.6        Certain Limitations. Notwithstanding anything to the contrary
contained in this Agreement, no party shall be required to indemnify any
Indemnified Party for their breach of any representation or warranty unless and
until the aggregate amount of Losses covered by this indemnity to such
Indemnified Person shall exceed $25,000 and, at such time as the aggregate
amount of Losses exceeds such amount, the obligation to indemnify such
Indemnified Person shall include all Losses including the first $25,000.

 

10.7        Exclusive Remedies. Each of Buyer, Seller and each Shareholder
acknowledges and agrees that, from and after the Closing, its sole and exclusive
remedy with respect to any and all Losses based upon, arising out of or
otherwise in respect of the matters set forth in this Agreement and the Other
Agreements shall be pursuant to the indemnification set forth in this Article
10, and such party shall have no other remedy or recourse with respect to any of
the foregoing other than pursuant to, and subject to the terms and conditions
of, this Article 10; provided, that the foregoing limitation shall not apply to
claims seeking specific performance or other available equitable relief.

 

Article XI

TERMINATION AND SURVIVAL

 

11.1        Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing Date as follows:

 

(a)with the mutual consent of Buyer and Seller;

 

(b)by Buyer, if it is not then in material breach of its obligations under this
Agreement and if (A) any of Seller’s or the Shareholders’ representations and
warranties contained in this Agreement shall be inaccurate such that the
condition set forth in Section 8.2(a) would not be satisfied, or (B) any of
Seller’s or the Shareholders’ covenants contained in this Agreement shall have
been breached; and, in either the case of (A) or (B), such breach or inaccuracy
is not cured within ten (10) Business Days after receiving written notice from
Buyer of such breach or inaccuracy;

 

 24 

 

 

(c)by Seller, if it is not then in material breach of its obligations under this
Agreement and if (A) any of Buyer’s representations and warranties contained in
this Agreement shall be inaccurate such that the condition set forth in
Section 8.1(a) would not be satisfied, or (B) any of Buyer’s covenants contained
in this Agreement shall have been breached; and, in either the case of (A) or
(B), such breach or inaccuracy is not cured within ten (10) Business Days after
receiving written notice from Seller of such breach or inaccuracy; or

 

(d)by Buyer or Seller if the Closing has not occurred on or prior to November 1,
2017, as such date may be extended by mutual agreement of Buyer and Seller, upon
written notice by Buyer to Seller or Seller to Buyer, as the case may be;
provided, that the party providing notice of termination is not then in material
breach of any representation, warranty, covenant or agreement contained in this
Agreement.

 

11.2        Procedure Upon Termination. In the event of termination and
abandonment by Buyer or Seller, or both, pursuant to Section 11.1 hereof,
written notice thereof shall forthwith be given to the other party or parties,
and this Agreement shall terminate, and the purchase of the Purchased Assets
hereunder shall be abandoned, without further action by Buyer or Seller. If this
Agreement is terminated as provided herein each party shall redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same.

 

11.3        Effect of Termination.

 

(a)In the event that this Agreement is validly terminated as provided herein,
then each of the parties shall be relieved of its duties and obligations arising
under this Agreement after the date of such termination and such termination
shall be without liability to Buyer or Seller; provided, however, that the
obligations of the parties set forth in Article 10, this Section 11.3 and
Article XII hereof shall survive any such termination and shall be enforceable
hereunder.

 

(b)Nothing in this Section 11.3 shall relieve Buyer or Seller of any liability
for a material breach of this Agreement prior to the date of termination, the
damages recoverable by the non-breaching party shall include all attorneys’ fees
reasonably incurred by such party in connection with the transactions
contemplated hereby.

 

11.4        Survival of Representations and Warranties. Except with respect to
(a) the covenants of Buyer, Seller and the Shareholders which are intended to
survive the Closing, (b) Seller’s and the Shareholders’ representations provided
for in Section 5.2(a), 5.4 and 5.8, which survive indefinitely, (c) Seller’s and
Shareholders’ representations provided for in Sections 5.6, 5.11, 5.14, 5.16 and
5.22, which survive until the applicable statute of limitations expires with
respect to claims arising under such Sections, and (d) Buyer’s representation
provided for in Section 6.2, which shall survive indefinitely, the
representations and warranties of each of the parties hereto shall survive the
Closing for a period of twenty-four (24) months.

 

 25 

 

 

Article XII

MISCELLANEOUS

 

12.1        Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that no assignment shall be made by either party without the
prior express written consent of the other party.

 

12.2        Risk of Loss. All risk of loss with respect to the Purchased Assets
to be transferred hereunder shall remain with Seller until the transfer of the
Purchased Assets and the Business on the Closing Date. Anything to the contrary
in this Agreement notwithstanding, in the event there has been any material
damage to or destruction of any of the Purchased Assets prior to the Closing
Date and Buyer elects to consummate the transactions contemplated herein, at
Closing, Seller shall assign to Buyer all of Seller’s right to receive insurance
proceeds toward the repair or replacement of such Purchased Assets, if any, and
if no such insurance is in effect or the amount payable thereunder is
insufficient to repair or replace any such Purchased Assets, the parties shall
equitably adjust the Purchase Price.

 

12.3        Confidentiality. All information gained by either party concerning
the other as a result of the transactions contemplated hereby (“Confidential
Information”), including the execution and consummation of the transactions
contemplated hereby and the terms thereof and information obtained by Buyer and
its representatives in conducting due diligence respecting Seller and the
Purchased Assets, will be kept in strict confidence. All Confidential
Information will be used only for the purpose of consummating the transactions
contemplated hereby. Following the Closing, all Confidential Information
relating to the Business disclosed by Seller to Buyer shall become the
Confidential Information of Buyer, subject to the restrictions on use and
disclosure by Seller imposed under this Section 12.3. Neither Seller, the
Shareholders, nor Buyer shall, without having previously informed the other
party about the form, content and timing of any such announcement, make any
public disclosure with respect to the Confidential Information or transactions
contemplated hereby, except:

 

(a)as may be required by the Securities Act or the Exchange Act for inclusion in
any report required to be disclosed pursuant thereto;

 

(b)as may be required by applicable Law provided that, in any such event, the
party required to make the disclosure will (i) provide the other party with
prompt written notice of any such requirement so that such other party may seek
a protective order or other appropriate remedy, (ii) consult with and exercise
in good faith all reasonable efforts to mutually agree with the other party
regarding the nature, extent and form of such disclosure, (iii) limit disclosure
of Confidential Information to what is legally required to be disclosed, and
(iv) exercise its best efforts to preserve the confidentiality of any such
Confidential Information; or

 

 26 

 

 

(c)Buyer may disclose the terms of this Agreement and the transactions
contemplated hereby to an actual or prospective underwriter, lender, investor,
partner or agent, subject to a non-disclosure agreement pursuant to which such
lender, investor, partner or agent agrees to be bound by the terms of this
Section 12.3; or

 

(d)Disclosure to a party’s representatives and advisors in connection with
advising such party and preparing its Tax returns.

 

12.4        Expenses. Each party shall bear its own expenses with respect to the
transactions contemplated by this Agreement.

 

12.5        Severability. Each of the provisions contained in this Agreement
shall be severable, and the unenforceability of one shall not affect the
enforceability of any others or of the remainder of this Agreement.

 

12.6        Entire Agreement. This Agreement may not be amended, supplemented or
otherwise modified except by an instrument in writing signed by all of the
parties hereto. This Agreement and the Other Agreements contain the entire
agreement of the parties hereto with respect to the transactions covered hereby,
superseding all negotiations, prior discussions and preliminary agreements made
prior to the date hereof.

 

12.7        No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted assigns and nothing herein, express or
implied (including Article 10), shall give or be construed to give to any
Person, other than the parties hereto and such permitted assigns, any legal or
equitable rights hereunder.

 

12.8        Waiver. The failure of any party to enforce any condition or part of
this Agreement at any time shall not be construed as a waiver of that condition
or part, nor shall it forfeit any rights to future enforcement thereof. Any
waiver hereunder shall be effective only if delivered to the other party hereto
in writing by the party making such waiver.

 

12.9        Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware without regard
to the conflicts of law provisions thereof.

 

12.10      Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof.

 

12.11      Counterparts. The parties may execute this Agreement in one or more
counterparts, and each fully executed counterpart shall be deemed an original.

 

12.12      Further Documents. Each of Buyer, Seller and each Shareholder shall,
and shall cause its respective Affiliates to, at the request of another party,
execute and deliver to such other party all such further instruments,
assignments, assurances and other documents as such other party may reasonably
request in connection with carrying out the intent and purposes of this
Agreement and the transactions contemplated hereby.

 

 27 

 

 

12.13      Notices. All communications, notices and consents provided for herein
shall be in writing and be given in person or by means of facsimile (with
request for assurance of receipt in a manner typical with respect to
communications of that type and confirmation by mail), by overnight courier or
by registered or certified mail, and shall become effective: (a) on delivery if
given in person; (b) on the date of transmission if sent by facsimile; (c) one
(1) Business Day after delivery to the overnight service; or (d) four
(4) Business Days after being mailed, first-class registered or certified mail,
prepaid.

 

Notices shall be addressed as follows:

 

If to Buyer, to:

 

Alliance MMA, Inc.

590 Madison Avenue, 21st Floor

New York, NY 10022

Attention: Paul K. Danner, III

Phone: (212) 739-7825
Fax: (212) 658-9291

Email: pdanner@alliancemma.com

 

If to Seller or either Shareholder, to:

 

Victory FC, Inc.

5423 S 151st

Omaha, NE 68137

Attention: Ryan Stoddard

Phone: (402) 902-9261

Email: ryan@victoryfighter.com

 

or to such other address as a party may identify to the other parties hereto in
a notice provided in accordance with this Section 12.13.

 

12.14      Schedules. Buyer and Seller agree that any disclosure in any Schedule
attached hereto shall (a) constitute a disclosure only under such specific
Schedule and shall not constitute a disclosure under any other Schedule referred
to herein unless a specific cross-reference to another Schedule is provided or
such disclosure is otherwise clear from the context of the disclosure in such
Schedule and (b) not establish any threshold of materiality. Seller or Buyer
may, from time to time prior to or at the Closing, by notice in accordance with
the terms of this Agreement, supplement or amend any Schedule, including one or
more supplements or amendments to correct any matter which would constitute a
breach of any representation, warranty, covenant or obligation contained herein.

 

12.15      Construction. The provisions of this Agreement shall be construed, in
all cases, according to its fair meaning. The parties acknowledge that each
party and its counsel have reviewed and revised this Agreement and that any rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this
Agreement.

 

 28 

 

 

12.16      Knowledge. As used herein, Seller will be deemed to have knowledge of
a particular fact or matter only if Ryan Stoddard is actually aware or, with the
exercise of reasonable diligence, should have been aware of the fact or mater.

 

12.17      Submission to Jurisdiction. Each of Buyer, Seller and each
Shareholder submits to the jurisdiction of the courts of the State of Delaware
in any action or proceeding arising out of or relating to this Agreement. Each
party waives any defense of inconvenient forum to the maintenance of any action
or proceeding so brought and waives any bond, surety or other security that
might be required of the other party with respect thereto. Either party may make
service on the other party by sending or delivering a copy of the process to the
party to be served at the address and in the manner provided for the giving of
notices in Section 12.13. Nothing in this Section 12.17, however, shall affect
the right of any party to serve legal process in any other manner permitted by
law.

 

12.18      Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR
IN CONNECTION WITH ANY MATTER WHICH IS THE SUBJECT OF THIS AGREEMENT, THE OTHER
AGREEMENTS OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

[Signature Page to Asset Purchase Agreement Follows]

 

 29 

 

 

[Signature Page to Asset Purchase Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first above written.

 

SELLER:       VICTORY FC, INC.         By: /s/ Ryan Stoddard     Ryan Stoddard  
  President         PRIMARY SHAREHOLDER:          /s/ Ryan Stoddard     Ryan
Stoddard         MINORITY SHAREHOLDER:          /s/ Daniel White     Daniel
White         BUYER:       ALLIANCE MMA, INC.         By: /s/ Paul K. Danner,
III     Paul K. Danner, III     Chief Executive Officer  

 

 30 

 

 

Annex I

Definitions

 

The following terms have the respective meanings indicated when used in the
attached Asset Purchase Agreement or in any Other Agreement (as defined below):

 

“Accounts Receivable” has the meaning set forth in Section 2.1(a).

 

“Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation that is pending by or before any Governmental Authority.

 

“Affiliate” shall mean a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified. For purposes of this definition, the terms “control,”
“controlled by” and “under common control with” shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person and, in the case of an entity, shall
require (i) in the case of a corporate entity, direct or indirect ownership of
at least a majority of the securities having the right to vote for the election
of directors, and (ii) in the case of a non-corporate entity, direct or indirect
ownership of at least a majority of the equity interests with the power to
direct the management and policies of such non-corporate entity.

 

“Agreement” means this Asset Purchase Agreement, including all Schedules and
Exhibits hereto, as it may be amended from time to time in accordance with its
terms.

 

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement in substantially the form attached hereto as Exhibit A.

 

“Assumed Contracts” has the meaning set forth in Section 2.1(c).

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Bill of Sale, Conveyance and Assignment” means the Bill of Sale, Conveyance and
Assignment in substantially the form attached hereto as Exhibit B.

 

“Business” means the business conducted by the Seller in promoting, sponsoring
and otherwise commercializing mixed martial arts events, including live,
televised and pay-per-view events and the commercial exploitation of related
products and services at such events.

 

“Business Day” means any day of the year other than a Saturday or a Sunday on
which national banking institutions in New York are open to the public for
business and are not required or authorized to close.

 

“Business Employees” has the meaning set forth in Section 5.17.

 

“Buyer” has the meaning set forth in the preamble hereto.

 

 

 

 

“Claim” has the meaning set forth in Section 10.4.

 

“Claim Notice” has the meaning set forth in Section 10.4.

 

“Claimed Amount” has the meaning set forth in Section 10.4.

 

“Closing” means the closing of the purchase and sale of the Purchased Assets
contemplated by this Agreement.

 

“Closing Date” means the date on which the Closing occurs as agreed between
Buyer and Seller.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral Sources” has the meaning set forth in Section 10.5(c).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the common stock of Buyer, $0.001 par value per share.

 

“Confidential Information” has the meaning set forth in Section 12.3.

 

“Employee Plan” has the meaning set forth in Section 5.16.

 

“Encumbrance” shall mean any interest, consensual or otherwise, in property,
whether real, personal or mixed property or assets, tangible or intangible,
securing an obligation owed to, or a claim by a third Person, or otherwise
evidencing an interest of a Person other than the owner of the property, whether
such interest is based on common law, statute or contract, and including, but
not limited to, any security interest, security title or lien arising from a
mortgage, recordation of abstract of judgment, deed of trust, deed to secure
debt, encumbrance, restriction, charge, covenant, claim, exception,
encroachment, easement, right of way, license, permit, pledge, conditional sale,
option trust (constructive or otherwise) or trust receipt or a lease,
consignment or bailment for security purposes and other title exceptions and
encumbrances affecting the property.

 

“Equipment” has the meaning set forth in Section 2.1(b).

 

“Escrow Agent” means Mazzeo Song P.C.

 

“Escrow Agreement” means the Escrow Agreement in substantially the form attached
hereto as Exhibit F.

 

“Escrow Shares” has the meaning set forth in Section 3.2.

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

 ii 

 

 

“Executive Employment Agreement” means the Executive Employment Agreement
entered into by and between Buyer and the Primary Shareholder in substantially
the form attached hereto as Exhibit C.

 

“Fighter Contract” has the meaning set forth in Section 5.21.

 

“Financial Statements” has the meaning set forth in Section 5.14.

 

“Gross Profit” has the meaning set forth in Section 3.2.

 

“Governmental Authority” means any government or governmental or regulatory,
judicial or administrative, body thereof, or political subdivision thereof,
whether foreign, federal, state, national, supranational or local, or any
agency, instrumentality or authority thereof, or any court or arbitrator (public
or private).

 

“Indemnified Person” has the meaning set forth in Section 10.3(a).

 

“Indemnifying Person” has the meaning set forth in Section 10.3(a).

 

“Indemnity Escrow Agreement” means the Indemnity Escrow Agreement in
substantially the form attached hereto as Exhibit H.

 

“Indemnity Escrow Agent” means the escrow agent under the Indemnity Escrow
Agreement.

 

“Intellectual Property Rights” means all intellectual property and other
proprietary rights, protected or protectable, under the laws of the United
States or any political subdivision thereof, including, without limitation (i)
trademarks, service marks, trade names, trade dress, logos, brand names and
other identifiers together with all goodwill associated therewith;
(i) copyrights (including but not limited to all copyrights in Seller’s MMA
event video library and fighter photographs and other copyrighted works);
(iii) all computer software, trade secrets and market and other data,
inventions, discoveries, devices, processes, designs, techniques, ideas,
know-how and other proprietary information, whether or not reduced to practice,
and rights to limit the use or disclosure of any of the foregoing by any Person;
(iv) all domestic and foreign patents and the registrations, applications,
renewals, extensions, divisional applications and continuations (in whole or in
part) thereof; and (v) and all rights and causes of action for infringement,
misappropriation, misuse, dilution or unfair trade practices associated with
(i) through (iv) above.

 

“Intellectual Property Transfer Agreement” means the Intellectual Property
Transfer Agreement in substantially the form attached hereto as Exhibit D.

 

“Inventory” has the meaning set forth in Section 2.1(g).

 

“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule or regulation (including rules of any self-regulatory organization).

 

 iii 

 

 

“Liability” has the meaning set forth in Section 2.3.

 

“Losses” has the meaning set forth in Section 10.4.

 

“Lock-Up Agreement” means the Lock-Up Agreement in substantially the form
attached hereto as Exhibit E.

 

“Minority Shareholder” has the meaning set forth in the preamble hereto.

 

“Minority Shareholder Shares” has the meaning set forth in Section 3.1.

 

“Non-Competition and Non-Solicitation Agreement” means that certain
Non-Competition and Non-Solicitation Agreement in substantially the form
attached hereto as Exhibit G.

 

“Order” shall mean any: (a) order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award issued, made, entered, rendered or otherwise put into effect by or
under the authority of any court or other Governmental Authority; or (b)
agreement with any Governmental Authority entered into in connection with any
Proceeding.

 

“Other Agreements” means, collectively, the Assignment and Assumption Agreement,
the Bill of Sale, Conveyance and Assignment, the Intellectual Property Transfer
Agreement, the Non-Competition and Non-Solicitation Agreement, the Lock-Up
Agreement and the Escrow Agreement, and any other agreement or document executed
by Seller or either Shareholder in connection with the Closing.

 

“Permits” means all material permits, licenses, franchises and other
authorizations of any Governmental Authority possessed by or granted to Seller
in connection with the Business.

 

“Permitted Encumbrances” means (i) the Assumed Liabilities and any Encumbrances
securing the same, (ii) any Encumbrance in favor of a Person claiming by or
through Buyer, and (iii) any Encumbrance which will be released at Closing.

 

“Person” means any individual, corporation, partnership, limited partnership,
joint venture, limited liability company, trust or unincorporated organization,
governmental entity, government or any agency or political subdivision thereof.

 

“Primary Shareholder” has the meaning set forth in the preamble hereto.

 

“Primary Shareholder Shares” has the meaning set forth in Section 3.1.

 

“Purchase Price Shares” has the meaning set forth in Section 3.1.

 

 iv 

 

 

“Proceeding” shall mean any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Authority.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchased Assets” has the meaning set forth in Section 2.1.

 

“Seller” has the meaning set forth in the preamble hereto.

 

“Shareholder” and “Shareholders” have the respective meanings set forth in the
preamble hereto.

 

“Share Price” means, as of any date, the trailing 20-day average closing price
for the Common Stock on the NASDAQ on such date. For purposes of the Closing,
“Share Price” shall mean the trailing 20-day average closing price for the
Common Stock on the NASDAQ on the day prior to Buyer’s public announcement of
the transactions contemplated hereby, provided that Buyer will file a Current
Report on Form 8-K with respect to such transactions within the time period
required by such form.

 

“Target Gross Profit Notice” has the meaning set forth in Section 3.2(b).

 

“Taxes” shall mean all taxes, charges, fees, duties, levies or other
assessments, including, without limitation, income, gross receipts, net
proceeds, ad valorem, turnover, real and personal property (tangible and
intangible), sales, use, franchise, excise, value added, goods and services,
license, payroll, unemployment, environmental, customs duties, capital stock,
disability, stamp, leasing, lease, user, transfer, fuel, excess profits,
occupational and interest equalization, windfall profits, severance and
employees’ income withholding, social security and similar employment taxes or
any other taxes imposed by the United States or any other foreign country or by
any state, municipality, subdivision or instrumentality of the Unites States or
of any other foreign country or by any other tax authority, including all
applicable penalties and interest, and such term shall include any interest,
penalties or additions to tax attributable to such taxes.

 

“Third Party Claim” has the meaning set forth in Section 10.3(a).

 

“Third-Party Claim Notice” has the meaning set forth in Section 10.3(a).

 

“Transferred Intellectual Property” has the meaning set forth in Section 2.1(j).

 

“U.S. GAAP” means U.S. generally accepted accounting principles.

 

“Target Gross Profit Threshold” has the meaning set forth in Section 3.2.

 

 v 

